Citation Nr: 0837269	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  03-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel
INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.  He died in May 2002.  The appellant is the 
veteran's surviving spouse.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision.

In June 2006, the Board issued a decision which denied the 
appellant's claims.  The appellant appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court); which, pursuant to a March 2008 memorandum decision, 
vacated the Board's decision and returned the appellant's 
case to the Board.

As the issue of Dependents' Educational Assistance is 
inextricably intertwined with the adjudication of the 
appellant's claim of service connection for the cause of the 
veteran's death, adjudication of it is deferred.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court's decision was premised on the fact that no medical 
opinion of record had been obtained addressing whether lung 
cancer was or was not a contributory cause of his death.

The veteran died in May 2002.  His death certificate lists 
kidney cancer as the immediate cause of his death and no 
other conditions are listed as contributing to the veteran's 
death.


At the time of the veteran's death, the veteran was not 
service connected for any disabilities.

The appellant believes that the veteran had renal and lung 
cancer as a result of his exposure to Agent Orange while in 
Vietnam.  More specifically, she has argued that it is likely 
that the lung was the primary site of the veteran's cancer, 
thereby rendering the lung cancer at least a contributing 
cause of his death.  

The regulations provide that a disability will be considered 
as the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.

The medical records reflect that in February 2002 the veteran 
presented for treatment complaining of shortness of breath.  
The doctor indicated that there were some interstitial 
changes in his lung bases, and it was noted that the findings 
were also suspicious for bilateral hilar adenopathy.

A March 2002 report of a CT of the chest from Methodist 
Medical Center listed an impression of bulky bilateral hilar 
and mediastinal adenopathy with numerous bilateral 
noncalcified pulmonary nodules, suspicious for widespread 
metastatic disease.  Also, bulky bilateral adrenal masses 
were noted, with the mass on the right having substantial 
involvement of the right kidney.  It was stated to be 
uncertain as to whether the adrenal of the kidney was the 
primary site of involvement there.  There was no renal vein 
involvement.  These bulky lesions were felt to be metastatic.  
It was stated that the findings most likely represented 
primary right adrenal or renal carcinoma with widespread 
metastases.  Alternatively, it was stated that this could 
represent metastatic disease at each place listed from 
unknown primary.  

In a March 2002 letter from Dr. Russell F. DeVore, III, he 
noted the above-described report of the CT of the chest and 
stated, "I would be suspicious that the large renal mass is 
the primary in [the veteran's] case, with metastases to the 
opposite adrenal, lung, and mediastinum."  However, he 
emphasized that it was important to get a biopsy.  In this 
regard, a March 2002 biopsy report stated that the cytologic 
findings were consistent with renal cell carcinoma.  A March 
2002 report of an MRI of the brain indicated that the veteran 
had both renal and lung cancer.

At an MRI of the veteran's brain in March 2002, it was noted 
that the veteran had a history of renal and lung cancer.  The 
appellant argues that the lung cancer was found several weeks 
before any kidney cancer was identified.

The evidence of record reflects that the veteran was within a 
class of people for which service connection would be granted 
on a presumptive basis for certain diseases on account of his 
exposure to certain herbicide agents.  The exclusive list of 
diseases which are covered by this presumption includes 
respiratory cancers such as cancer of the lung, bronchus, 
larynx, or trachea.  38 C.F.R. § 3.309(e).  

The Court suggested that a medical opinion of record should 
be obtained to clarify whether the veteran had lung cancer; 
and, if so whether it was a contributing cause of his death.  
This should be done.



Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
sent for review by an appropriate medical 
professional.  After reviewing the claims 
file, the examiner should address the 
following questions, providing a complete 
rationale for any conclusions that are 
made:

*	Did the veteran have lung cancer 
independently of his kidney cancer, 
or was the presence of lung cancer 
the result of his kidney cancer 
metastasizing; and,
*	If the lung cancer existed 
independently of the kidney cancer, 
was the lung cancer either the 
primary cause or a contributing cause 
of the veteran's death.

2.  Thereafter, re-adjudicate the claim on 
appeal.  If the appellant's claim remains 
denied, provide her and her representative 
with a supplemental statement of the case 
which discusses all pertinent regulations 
and summarizes the evidence.  Allow an 
appropriate period for response and return 
the case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




